Exhibit 24(b)(8.56) Second Amendment to the Service Agreement This Second Amendment, dated as of 15th day of December, 2011, by and among ING Life Insurance and Annuity Company (“ING Life”), ING Financial Advisers, LLC (“ING Financial”), ING Institutional Plan Services, LLC (“ING Institutional”) (collectively with ING Life, ING Institutional and ING Financial, “Service Provider”), Dodge & Cox, a California corporation (“Dodge & Cox”) and Boston Financial Data Services, Inc. , a Massachusetts corporation (“Transfer Agent”) is made to the and Service Agreement dated as of August 1, 2002 (the “Agreement”) as amended on July 29, 2005.
